996 F.2d 1222
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Lem WILLIAMS, Jr., Appellant.
No. 93-1321.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 15, 1993.Filed:  June 21, 1993.

Before BOWMAN, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Lem Williams, Jr. was convicted of being a felon in possession of a firearm, a violation of 18 U.S.C. § 922.  For reversal, he argues (1) there was insufficient evidence to support his conviction, and (2) that the District Court1 erred in denying his motion to suppress evidence, because the search of his parents' home was violative of the Fourth Amendment.


2
Having considered the briefs and record, we conclude that no error of law appears, and that an opinion would lack precedential value.  Accordingly, the judgment of the District Court is affirmed without opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas